DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2022 has been entered.
 
Claims 4, 7 and 17 are canceled.  New claim 23 added.
Claims 1-3, 5-6, 8-16 and 18-23 are pending.

Claims 1 and 16 amended with the features of “a radial portion of the adjustment device protrudes radially outward from the cylindrical portion, wherein the cylindrical portion and the adjustment device are integrally formed in a single unit”, which may be rejected by new secondary reference Jung et al. (US 20200063767) with the filling date 04/03/2019, which prior the filing date 08/23/2019 of the instant application. However, both new secondary reference Jung et al. (US 20200063767) and instant application own by the same assignee SAMSUNG ELECTRONICS CO., LTD. Therefore, the new secondary reference cannot be rejected with the 103 rejection.

Allowable Subject Matter
Claim 1-3, 5-6, 8-16 and 18-23 are allowed. The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowed since there is no prior teaches a display apparatus, wherein the holder comprises a cylindrical portion having a hollow configured to receive the magnet and an adjustment device configured to adjust a position of the display module with respect to the frame while the display module is supported by the frame, and wherein a radial portion of the adjustment device protrudes radially outward from the cylindrical portion such that at least a part of the radial portion of the adjustment device is exposed to an outside of the display apparatus.  
Claims 2-3, 6, 8-15 and 23 are allowed since they depend on the allowed claim 1.

Claim 16 is allowed since there is no prior teaches a display apparatus, wherein the holder comprises a cylindrical portion comprising a male thread configured to be screwed into the frame, and wherein the cylindrical portion comprises an adjustment device having a radial portion that that protrudes radially outward from the cylindrical portion such that at least a part of the radial portion of the adjustment device is exposed to an outside of the display apparatus and is configured to adjust a depth to which the holder is inserted into the frame.  
Claims 18-20 are allowed since they depend on the allowed claim 16.

Claim 21 is allowed since there is no prior teaches a display apparatus comprising: 
a display module comprising a magnetizable stud; 
a frame comprising a mounting hole, wherein the mounting hole comprises a first thread is provided on an inner surface; and 
a magnetic coupling device comprising: 
a holder comprising a cylindrical portion and a second thread provided on an outer surface of the cylindrical portion, wherein the second thread is configured to engage the first thread when the holder is inserted into the mounting hole; 
an adjustment device configured to adjust a depth to which the holder is inserted into the mounting hole by adjusting an amount of engagement between the first thread and the second thread, 
wherein a radial portion of the adjustment device protrudes radially outward from the cylindrical portion such that at least a part of the radial portion of the adjustment device is exposed to an outside of the display apparatus; 
wherein the adjustment device is configured to adjust a position of the display module with respect to the frame while the display module is supported by the frame.  
Claim 22 is allowed since it depends on the allowed claim 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296. The examiner can normally be reached 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871